DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "connected to a vicinity of a middle portion of a back portion of the annular part” in lines 4-5 which  is indefinite.  It is not clear what constitutes or is considered to be  “a vicinity”.  For the purposes of examination “a vicinity” will be interpreted as including a location that includes any location of the pelvic floor muscle supporting aid.    
As claims 13-14 depend from claim 12, they are rejected for at least the same reasons as claim 12. 
Claim 13 recites the limitation "a vicinity of a widthwise middle portion of the back body” in lines 3-4 which  is indefinite.  It is not clear what constitutes “a vicinity”.  For the purposes of examination “a vicinity” will be interpreted as including a location that includes any location of the pelvic floor muscle supporting aid.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US 2015/0223524).
	Regarding claim 9, Brady discloses a pelvic floor muscle supporting aid 1 (support brief 1, [0041]) comprising: an annular part 10, 11 (crotch portion 10, openable pouch 11, [0042], see annotated Fig. 3 below; annular is defined as “of, relating to, or forming a ring”, merriamwebster.com; left and right side portions of 10 are curved and thus relate to a ring; also pouch 11 is curves thus relates to a ring) 

    PNG
    media_image1.png
    562
    571
    media_image1.png
    Greyscale


 which is provided so as to be situated at a position corresponding to an outer peripheral portion of a vaginal opening when the pelvic floor muscle supporting aid is worn (crotch portion 10 is provided with pouch 11 for receiving a removable sanitary pad or towel, [0041]-[0042]; thus crotch portion 10 and pouch 11 are situated at a position corresponding to an outer peripheral portion of a vaginal opening when the pelvic floor muscle supporting aid is worn); and a pulling part 20, 21 (first elasticated uplifting band 20, second elasticated uplifting band 21, [0044])  which is coupled with the annular part ([0044], Fig. 3) and pulls the annular part in at least a front direction ([0044]-[0045]) or a back direction ([0050]) of the vaginal opening  ([0044]-[0045]; [0050]) and an interval between left and right side portions of the annular part (see annotated Fig. 3 above which shows an interval between left and right side portions; interval is defined as “the distance between two points, objects, etc, collinsdictionary.com).
Brady discloses the invention as described above.  Brady does not explicitly disclose a pulling part which is coupled with the annular part and pulls the annular part in at least a front direction or a back direction of the vaginal opening to narrow an interval between left and right side portions of the annular part.
Brady teaches  a pulling part 20, 21 which is coupled with the annular part 10, 11 and pulls the annular part in at least a front direction ([0044]-[0045]) or a back direction ({0050]) of the vaginal opening ([0044]-[0045]; [0050) to narrow an interval between left and right side portions of the annular part (see annotated Fig. 3 above showing pulling part and interval between left and right side portions of the annular part; also crotch portion 10 [part of annular part] is part of support garment 1 formed from a blank 3 [0042]; support garment 1 is made of elastic materials, [0056]; the bands [pulling part] impart a reinforcing upward lift to the pelvic floor muscles, [0044]; the uplifting bands [pulling part] support the pelvic floor muscles with an upward compressive force, [0045] thus  when the bands impart the upward compressive force it is inherent that the annular part which is elastic [thus the interval between left and right side portions of the annular part] would be narrowed as the annular part would be stretched due to elastic materials that it is made of and due to the upward compressive force of the bands [pulling part] lifting the elastic annular part), the left and right side portions being situated on left and right of the vaginal opening (annotated Fig. 3 shows where pad pouch 11 is positioned thus where vaginal opening is positioned).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a pulling part of the pelvic floor supporting muscle aid of Brady which is coupled with the annular part of the pelvic floor supporting aid of Brady and pulls the annular part in at least a front direction or a back direction of the vaginal opening is coupled with the annular part of the pelvic floor supporting aid of Brady to narrow an interval between left and right side portions of the annular part, as taught by Brady, in order to provide an improved pelvic floor muscle supporting aid that imparts an upward lift to the pelvic floor muscles (Brady, [0044]).
	Regarding claim 10, Brady discloses the invention as described above and further discloses further comprising a middle pressing part 12 (removable sanitary pad or towel 12, [0042]; pad or towel 12 is received in the pouch 11, [0042]; pouch 11 is in a middle of the support brief 1 [ pelvic floor support aid] and is thus also in the middle) which is between the left and right side portions of the annular part (annotated Fig. 3 shows the pouch 11 is in between the left and right side portions of the annular part; thus the pad or towel 12 which is received in the pouch is between the left and right side portions of the annular part) and is pulled by the pulling part (the pad 12 is received in the pouch 11, [0042]; the pouch 11 is part of the crotch portion 10, [0041]-[0042]; the crotch portion 10 is coupled to the uplifting bands ([0044]) and is pulled by the pulling part ([0044]-[0045]; thus the pouch 11 which is part of the crotch portion 10 and the pad or towel 12 [middle pressing part] which is received in the pouch are pulled by the pulling part).
	Regarding claim 11, Brady discloses the invention as described above and further discloses the pelvic floor muscle supporting aid being an underpants type (support brief for a woman, [0041]) having a front body 8 (briefs front portion 8, [0042]) , a back body 9 (brief rear portion 9, [0042]), and a crotch part 10, 11 (crotch portion 10, openable pouch 11 [0042]), wherein: the annular part is provided in a range including the crotch part (crotch portion 10, openable pouch 11, [0042], see annotated Fig. 3 above; annular is defined as “of, relating to, or forming a ring”, merriamwebster.com; left and right side portions of 10 are curved and thus relate to a ring; also pouch 11 is ring shaped; thus annular part is provided in a range including the crotch part) and the pulling part has a front pulling part 20, 21 provided on a range in the front body ([0044]) and a back pulling part 20, 21 (uplifting bands 20, 21, [0050]) provided on a range in the back body ([0050]).
	Regarding claim 12, Brady discloses the invention as described above and further discloses wherein: the front pulling part includes a plurality of front pulling parts 20, 21 which are formed to fan out from a front portion of the annular part toward an upper portion 14 (upper elasticated waistband 14 portion 14, [0043]; the uplifting bands 20, 21 define a substantially V-shaped uplifting system on the briefs, [0045]; thus they are formed to fan out; see Fig. 3 which shows they fan out toward a waistband 13 [upper portion]); and the back pulling part 20, 21 (uplifting bands 20, 21, [0049]) has one end connected to a vicinity of a middle portion of a back portion of the annular part (see annotated Fig. 3 below showing a middle portion of a back portion of the annular part 10, 11; back pulling part 20, 21 provided to rear brief portion 9, [0050]; thus back pulling part is connected to rear brief portion; as seen in Fig. 3, back portion 9 is a part of the pelvic floor muscle supporting aid thus is in a vicinity of a middle portion of a back portion of the annular part; thus back pulling part is connected to a vicinity of a middle portion of a back portion of the annular part)

    PNG
    media_image2.png
    551
    488
    media_image2.png
    Greyscale


 and has the other end extending toward an upper portion of the back body 9 (the rear portion 9 can be provided with uplifting bands 20, 21 [back pulling part] to impart an additional uplifting force [0050]; bands extend diagonally outwards between crotch and elasticated waistband 13 [[0044], also see Fig. 3 which shows waistband 13 is an upper portion]; thus uplifting bands [back pulling part] extend toward an upper portion of the back body as the rear portion can be provided with the same uplifting bands 20, 21 as the front to impart additional uplifting force to the support brief, [0050]).
	Regarding claim 13, Brady discloses the invention as described above and further discloses wherein the plurality of front pulling parts are two front pulling parts which form a substantially V shape ([0045]), and the single back pulling part is provided along a vicinity of a widthwise middle portion of the back body (rear portion 9 [back body] can be provided with uplifting bands, [0050]; Fig. 3; thus the pelvic floor muscle supporting aid 1 [support brief 1, [0041]] is provided with back pulling parts 20, 21, [0050]; thus the back pulling parts are provided on the aid and are thus provided along a vicinity of a widthwise middle portion of the back body).
	Regarding claim 14, Brady discloses the invention as described above and further discloses wherein at least part of the annular part 10, 11 bulges in a thickness direction (see Fig. 4 which shows the annular part 11 [part of annular part 10, 11] bulges in a thickness direction; bulge is defined as to jut out, merriamwebster.com; part 11 juts out as seen in Fig. 4).
	Regarding claim 15, Brady discloses the invention as described above and further discloses wherein at least part of the middle pressing part bulges in a thickness direction (see Fig. 4 which shows at least part of the middle pressing part 12 bulges in a thickness direction; sanitary pad or towel 12 [[0042]]; bulges; bulge is defined as to jut out, merriamwebster.com; pad or towel 12 juts out as seen in Fig. 4).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady (Us 2015/0223524) in view of Fukuoka (US 2008/0032580).
	Regarding claim 16, Brady discloses the invention as described above and further discloses wherein the front body and the back body are each formed of a cloth (support garment 1 is formed from any suitable fabric and elastic materials, [0056]).  
Brady does not disclose a cloth that does not easily get frayed from a cut edge.
Fukuoka teaches a cloth (fabric used for products such as underwear ([0061]) that does not get easily frayed from a cut edge ([0010])
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pelvic floor muscle supporting aid of Brady that has a front and back body each formed of a cloth, is formed of a cloth that does not easily get frayed from a cut edge, as taught by Fukuoka, in order to provide an improved pelvic floor muscle supporting aid that enables use in an untreated state (Fukuoka, [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./ Examiner, Art Unit 3786        

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786